UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6554


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY WAYNE DRUMWRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:06-cr-00189-NCT-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Wayne Drumwright, Appellant Pro Se.      Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry   Wayne     Drumwright        appeals    the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.             See United States v. Drumwright, No.

1:06-cr-00189-NCT-1 (M.D.N.C. Apr. 7, 2011).                      We dispense with

oral   argument      because      the    facts    and   legal       contentions    are

adequately    presented      in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2